DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 7/23/2019 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
                                                                Examiner Notes
2.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





4.      Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong et al. (US 2017/0261537; hereinafter “Chong”).
         Regarding claim 1 and similarly claims 8 and 15, taking claim 1 as an example, Chong discloses, in Figs. 3-8, a method (performed by a droop detector 300) comprising:
           receiving an input voltage (a transient voltage Vs) by a circuit (300);
           producing, by the circuit, a filtered offset voltage based on the input voltage (a voltage reference generator 302 received the transient voltage Vs or 408 and generated a filtered offset voltage Vref via a filter 404 and a unity-gain buffering amplifier 406, see at least in paragraphs [0023-0026, 0029 and 0036]);
            determining whether the input voltage is lower than the filtered offset voltage (“Comparator 304 asserts its output in response to detecting that the transient voltage Vs has fallen below the reference voltage Vref in excess of a margin of tolerance, indicating a voltage droop”; see [0023]); and
            based on the input voltage being lower than the filtered offset voltage, indicating, by the circuit, an imminent voltage droop condition in the input voltage (“Comparator 304 asserts its output in response to detecting that the transient voltage Vs has fallen below the reference voltage Vref in excess of a margin of tolerance, indicating a voltage droop”; see [0023, 0034]).
            Regarding claims 3, 10 and 17, taking claim 3 as an example, Chong discloses the method of claim 1, the method comprising: based on the input voltage being higher than the filtered offset voltage, indicating, by the circuit, no imminent voltage droop condition in the input voltage (see at least in [0023-0024]).
            Regarding claims 4, 11 and 18, taking claim 4 as an example, Chong discloses the method of claim 1, the circuit comprising: a comparator (304), the comparator comprising a first terminal (a first input for receiving the Vs) and a second terminal (a second input for receiving Vref), and a comparator output that outputs a voltage droop detection signal based on whether the input voltage is lower than the filtered offset voltage (see [0023-0024]; and a switch (502, 506, 508) that is connected to the second terminal.
            Regarding claims 5, 12 and 19, taking claim 5 as an example, Chong discloses the method of claim 4, wherein determining whether the input voltage is lower than the filtered offset voltage comprises connecting the first terminal to the input voltage, and connecting the second terminal to the filtered offset voltage via the switch (see Figs. 3-5).

Claim Rejections - 35 USC § 103
5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.     Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Feng et al. (US. Pub. 2009/0284239; hereinafter “Feng”).
        Regarding claims 7 and 14, taking claim 7 as an example, Chong discloses the method of claim 5, except for specifying that wherein the first terminal comprises an inverting terminal of the comparator, and the second terminal comprises a non-inverting terminal of the comparator.         Feng discloses a droop voltage detector (50 in Fig. 5) comprising a comparator (5006) 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the detector of Chong by having the first terminal comprises an inverting terminal of the comparator, and the second terminal comprises a non-inverting terminal of the comparator as taught by Feng in order to meet the system design and specification requirement.

Allowable Subject Matter
7.      Claims 2, 6, 9, 13, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Paul et al. (U.S 2018/0013348) discloses a slew mode control of transient phase based on output voltage slope of multiphase DC-DC power converter (see specification for more details).


Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/22/2021